I agree with the majority that the court has never directly decided the question as to the time of giving the notice, but it has done so inferentially in all the cases cited by appellant and in many others. The statute, 8821, needs no construction. In express terms it fixes the time for giving the notice. "All of said notices to be posted thirty days before the convening of the court (now county board of education) to which they propose to present their petition." There is nothing ambiguous about that. In all the cases which have come to this court, it is not shown in one of them that the notice was given before the filing of the petition. In many of them the notice was given after the petition was filed. The statute is so plain that it has never been questioned before. I do not now understand whether the majority is holding that the notice must be given before the petition is circulated or whether all that is required is to give it before the petition is filed. I think we are upsetting many former decisions and impairing the organization of many districts. Mr. Justice HUMPHREYS agrees with this dissent. *Page 222